Citation Nr: 0335593	
Decision Date: 12/18/03    Archive Date: 12/24/03	

DOCKET NO.  00-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for disorders of 
the head, back, and neck, claimed as the residual of injuries 
sustained in a Department of Veterans Affairs (VA) shuttle 
van incident in December 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to June 
1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


REMAND

The veteran in this case seeks compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for injuries to his head, 
back, and neck.  In pertinent part, it is argued that, in 
December 1998, following cataract surgery on his left eye at 
a VA medical facility, he was riding in a VA shuttle van, 
which pulled away before he was in his seat, resulting in 
injuries to his head, back, and neck.  

In that regard, a review of the record discloses that, on 
December 3, 1998, the veteran was reportedly involved in an 
accident, during the course of which the van in which he was 
riding "drove away" before he was in his seat, resulting in 
an injury to his back.  While at the time of that incident, 
the veteran was apparently briefly seen and evaluated, it is 
at this time unclear whether he currently suffers from 
chronic disabilities of his head, back, or neck.  In point of 
fact, the veteran has yet to undergo a VA examination or 
examinations for that purpose.  Moreover, the record is 
devoid of any official report of the shuttle van incident 
which reportedly resulted in the veteran's injuries.  It is 
unclear whether the van was one operated by VA or was owned 
and operated by an outside source; i.e., a service 
organization or a community-based organization.  Under such 
circumstances, further development of the evidence will be 
undertaken prior to a final adjudication of the veteran's 
current claim.  

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5013, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  To implement the provisions of the law, the VA 
has promulgated regulations.  See 38 C.F.R. §§ 3.152, 
3.156(a), 3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 1983 (2002).

The Board finds that, despite the issuance (in March 2002) of 
a Supplemental Statement of the Case containing certain of 
the regulatory provisions pertaining to the VCAA, the RO has 
failed to provide the veteran and his representative with 
adequate notice of the VCAA, or of the information and 
evidence needed to substantiate his claim.  This lack of 
notice constitutes a violation of the veteran's due process 
rights.  Accordingly, the case must be remanded to the RO in 
order that the veteran and his representative may be provided 
with such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO not 
specifically addressing the disability or 
disabilities at issue is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 (see also Quartuccio, 
supra), they should be given the 
opportunity to respond.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2002, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

3.  The RO should additionally attempt to 
obtain any official report of the 
incident in question, that is, the 
incident on December 3, 1998 in which the 
veteran reportedly injured his back, 
neck, and head in a VA shuttle van.  This 
should include an effort to ascertain 
whether the vehicle was under VA control 
or was owned and operated by an outside 
source.  Any such report, when obtained, 
should be made a part of the veteran's 
claims folder.

4.  The veteran should then be afforded 
VA examinations, by appropriate 
specialists, if necessary, in order to 
more accurately determine the exact 
nature and etiology of his claimed head, 
back, and neck injuries.  

Following completion of the 
aforementioned examinations, the 
appropriate examiner or examiners should 
comment as to whether the veteran 
currently suffers from chronic 
disabilities of the head, back, or neck.  
If the response is in the affirmative, an 
opinion should be rendered indicating 
whether the disabilities are related to 
the December 1998 motor vehicle incident.  
The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
conduction and completion of the 
examination(s).  Moreover, a notation to 
the effect that this record review took 
place should be included in the 
examination report(s).

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO should then review the 
veteran's claim for compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 
for disabilities of the head, back, and 
neck.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and other legal 
precedents.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


